
	
		II
		111th CONGRESS
		1st Session
		S. 1249
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Ms. Klobuchar (for
			 herself, Ms. Cantwell, and
			 Mr. Gregg) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to create
		  a value indexing mechanism for the physician work component of the Medicare
		  physician fee schedule. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Payment Improvement Act
			 of 2009.
		2.Value index
			 under the Medicare physician fee schedule
			(a)In
			 generalSection 1848(e)(5) of
			 the Social Security Act (42 U.S.C. 1395w–4(e)) is amended by adding at the end
			 the following new paragraph:
				
					(6)Value
				index
						(A)In
				generalThe Secretary shall determine a value index for each
				hospital referral area (as defined by the Secretary). The value index shall be
				the ratio of the quality component under subparagraph (B) to the cost component
				under subparagraph (C) for that hospital referral area.
						(B)Quality
				component
							(i)In
				generalThe quality component shall be based on a composite score
				that reflects quality measures available on a State or hospital referral area
				(as so defined) basis. The measures shall reflect health outcomes and health
				status for the Medicare population, patient safety, and patient satisfaction.
				The Secretary shall use the best data available, after consultation with the
				Agency for Healthcare Research and Quality and with private entities that
				compile quality data.
							(ii)Advisory
				group
								(I)In
				generalNot later than 60 days after the date of enactment of the
				Medicare Payment Improvement Act of
				2009, the Secretary shall establish a group of experts and
				stakeholders to make consensus recommendations to the Secretary regarding
				development of the quality component. The membership of the advisory group
				shall at least reflect providers, purchasers, health plans, researchers,
				relevant Federal agencies, and individuals with technical expertise on health
				care quality.
								(II)DutiesIn
				the development of recommendations with respect to the quality component, the
				group established under subclause (I) shall consider at least the following
				areas:
									(aa)High variation
				and high cost per capita utilization of resources, including rates of
				hospitalizations, number of visits and subspecialty referrals, and number of
				procedures (as determined by data under this title).
									(bb)Health outcomes
				and functional status of patients.
									(cc)The continuity,
				management, and coordination of health care and care transitions, including
				episodes of care, for patients across the continuum of providers, health care
				settings, and health plans.
									(dd)Patient,
				caregiver, and authorized representative experience, quality and relevance of
				information provided to patients, caregivers, and authorized representatives,
				and use of information by patients, caregivers, and authorized representatives
				to inform decision making.
									(ee)The safety,
				effectiveness, and timeliness of care.
									(ff)The appropriate
				use of health care resources and services.
									(gg)Other items
				determined appropriate by the Secretary.
									(iii)RequirementIn
				establishing the quality component under this subparagraph, the Secretary
				shall—
								(I)take into account
				the recommendations of the group established under clause (ii)(I); and
								(II)provide for an
				open and transparent process for the activities conducted pursuant to the
				convening of such group with respect to the development of the quality
				component.
								(iv)EstablishmentThe
				quality component for each hospital referral area (as so defined) shall be the
				ratio of the quality score for such area to the national average quality
				score.
							(v)Quality
				baselineIf the quality component for a hospital referral area
				(as so defined) does not rank in the top 25th percentile as compared to the
				national average (as determined by the Secretary) and the amount of
				reimbursement for services under this section is greater than the amount of
				reimbursement for such services that would have applied under this section if
				the amendments made by section 2 of the Medicare Payment Improvement Act of 2009 had
				not been enacted, this section shall be applied as if such amendments had not
				been enacted.
							(vi)ApplicationIn
				the case of a hospital referral area (as so defined) that is less than an
				entire State, if available quality data is not sufficient to measure quality at
				the sub-State level, the quality component for a sub-State hospital referral
				area shall be the quality component for the entire State.
							(C)Cost
				component
							(i)In
				generalThe cost component shall be total annual per beneficiary
				Medicare expenditures under part A and this part for the hospital referral area
				(as so defined). The Secretary may use total per beneficiary expenditures under
				such parts in the last two years of life as an alternative measure if the
				Secretary determines that such measure better takes into account severity
				differences among hospital referral areas.
							(ii)EstablishmentThe
				cost component for a hospital referral area (as so defined) shall be the ratio
				of the cost per beneficiary for such area to the national average cost per
				beneficiary.
							.
			(b)Conforming
			 amendmentsSection 1848 of the Social Security Act (42 U.S.C.
			 1395w–4) is amended—
				(1)in subsection
			 (b)(1)(C), by striking geographic and inserting
			 geographic and value; and
				(2)in subsection
			 (e)—
					(A)in paragraph
			 (1)—
						(i)in
			 the heading, by inserting and value after geographic;
						(ii)in
			 subparagraph (A), by striking clause (iii) and inserting the following new
			 clause:
							
								(iii)a value index
				(as defined in paragraph (6)) applicable to physician
				work.
								;
						(iii)in subparagraph
			 (C), by inserting and value after geographic in
			 the first sentence;
						(iv)in
			 subparagraph (D), by striking physician work effort and
			 inserting value;
						(v)by
			 striking subparagraph (E); and
						(vi)by
			 striking subparagraph (G);
						(B)by striking
			 paragraph (2) and inserting the following new paragraph:
						
							(2)Computation of
				geographic and value adjustment factorFor purposes of subsection
				(b)(1)(C), for all physicians’ services for each hospital referral area (as
				defined by the Secretary) the Secretary shall establish a geographic and value
				adjustment factor equal to the sum of the geographic cost-of-practice
				adjustment factor (specified in paragraph (3)), the geographic malpractice
				adjustment factor (specified in paragraph (4)), and the value adjustment factor
				(specified in paragraph (5)) for the service and the
				area.
							;
				and
					(C)by striking
			 paragraph (5) and inserting the following new paragraph:
						
							(5)Physician work
				value adjustment factorFor purposes of paragraph (2), the
				physician work value adjustment factor for a service for a
				hospital referral area (as defined by the Secretary), is the product of—
								(A)the proportion of
				the total relative value for the service that reflects the relative value units
				for the work component; and
								(B)the value index
				score for the area, based on the value index established under paragraph
				(6).
								.
					(c)Availability of
			 quality component prior to implementationThe Secretary of Health
			 and Human Services shall make the quality component described in section
			 1848(c)(6)(B) of the Social Security Act, as added by subsection (a), for each
			 hospital referral area (as defined by the Secretary) available to the public by
			 not later than July 1, 2011.
			(d)Effective
			 dateSubject to subsection
			 (e), the amendments made by this section shall apply to the Medicare physician
			 fee schedule for 2012 and each subsequent year.
			(e)TransitionNotwithstanding
			 the amendments made by the preceding provisions of this section, the Secretary
			 of Health and Human Services shall provide for an appropriate transition to the
			 amendments made by this section. Under such transition, in the case of payments
			 under such fee schedule for services furnished during—
				(1)2012, 25 percent
			 of such payments shall be based on the amount of payment that would have
			 applied to the services if such amendments had not been enacted and 75 percent
			 of such payment shall be based on the amount of payment that would have applied
			 to the services if such amendments had been fully implemented;
				(2)2013, 50 percent
			 of such payment shall be based on the amount of payment that would have applied
			 to the services if such amendments had not been enacted and 50 percent of such
			 payment shall be based on the amount of payment that would have applied to the
			 services if such amendments had been fully implemented; and
				(3)2014 and
			 subsequent years, 100 percent of such payment shall be based on the amount of
			 payment that is applicable under such amendments.
				
